DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-17 of U. S. Patent No. 11,010,476. Although the conflicting claims at issue are not identical, they are not patentably distinct from each other because the examined claims contain elements of the patent claims, therefore, the examined claim is anticipated by the patent claim as follows:
Current Application No. 17/323,368
US Patent No. 11,010,476


Independent Claim 1
Independent Claim 8
Independent Claim 11
Independent Claim 1


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 10-13, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Douglas (USPGPUB No. 2016/0147944 A1) listed in IDS dated 08/18/2021 hereinafter Douglas.

Claims 1 and 11, Douglas a method and system (FIG. 1 system 130), comprising: 
at least one processor (Fig. 5, processor 502); and 
at least one memory (Fig. 5, memory 504) storing computer-executable instructions, wherein the at least one processor is configured to access the at least one memory and execute the computer-executable instructions (para 0038, EHR system 130 includes at least EHR server 134 coupled to a medical records database 138. EHR server 134 may be implemented on one or more computing devices having server capabilities. Such a computing device may include, but is not limited to, a device having a processor and memory, including a non-transitory memory, for executing and storing instructions. The memory may tangibly embody the data and program instructions) to: 
prepare, for a client device (Fig. 1, computing device 110), an offline version of a resource, wherein preparing the offline version of the resource comprises associating a security rule (para 0034, HIPAA security rule) with the offline version of the resource, the security rule defining use criteria (encryption key) for offline usage of the offline version of the resource (para 0049-52, Returning to step 240 to prepare for offline access, EHR server 134 obtains an encryption key associated with the user. The encryption key may be generated in real time based on the user's login credentials. For example, a user's login credentials may include a username and a password that may be hashed to generate the encryption key and para 0051 EHR server 134 stores at least one of the encryption key, the encrypted patient medical data records, and the offline application in a file, which may then be transmitted to a browser application cache); and 
provide, by the server system, the offline version of the resource to the client device to enable the client device to use the resource in the absence of a network connection between the client device and the server system (para 0051 EHR server 134 stores at least one of the encryption key, the encrypted patient medical data records, and the offline application in a file, which may then be transmitted to a browser application cache and para 0054-0058, The encryption key stored in the browser application cache may be used to confirm that the user is authorized to access the encrypted patient medical data records in the browser application cache. At step 320, computing device 110 compares the offline encryption key to the encryption key stored in the browser application cache; when the offline encryption key matches the stored encryption key, the computing device 110 may use the offline encryption key to transform the encrypted patient medical data records stored in the browser application cache (e.g., decrypt the encrypted patient medical data records)).

Regarding Claims 2 and 12, Douglas discloses the system of claim 11, wherein the resource is a first dataset, and wherein the at least one processor is configured to prepare the offline version of the first dataset by executing the computer-executable instructions to incorporate at least a portion of a second dataset into the offline version of the first dataset (para 0050).

Regarding Claims 3 and 13, Douglas discloses the system of claim 11, wherein the resource is an application, and wherein the at least one processor is configured to prepare the offline version by executing the computer-executable instructions to incorporate at least a portion of a dataset into the offline version of the application to enable offline usage of the application (para 0051).



Regarding Claims  6 and 16, Douglas discloses the system of claim 11, wherein the security rule requires a higher level of authentication for the offline usage of the offline version of the resource than for online usage of the resource (para 0055-0056).

Regarding Claims 7 and 17, Douglas discloses the system of claim 11, wherein the at least one processor is configured to prepare the offline version of the resource by executing the computer-executable instructions to include, in the offline version of the resource, one or more objects created during online usage of the resource (para 0051 and 0053).

Regarding Claims 8 and 18, Douglas discloses the system of claim 11, wherein the at least one processor is further configured to execute the computer-executable instructions to: send, to the client device, an update to the offline version of the resource, wherein the client device is configured to locally incorporate the update into the offline version of the resource stored in a cache of the client device (para 0017 and 0051).

Regarding Claims 10 and 20, Douglas discloses the system of claim 11, wherein the client device reverts back to usage of an online version of the resource when the network connection is established (para 0062).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas as applied to claims 1 and 11, further in view of Mongillo , III et al. (USPGPUB No. 2015/0262174 A1) listed in IDS dated 08/18/2021 hereinafter Mongillo.

Regarding Claims  4 and 14, Douglas discloses the system of claim 11 above, but does not explicitly disclose, however, Mongillo discloses to receive a request from the client device for the offline version of the resource, and wherein the at least one processor is configured to prepare the offline version responsive to receiving the request (Fig. 3, steps 1-3, para 0041-0043). Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to modify the teachings of Douglas to include receiving a request from the client device for the offline version of the resource as taught by Mongillo in order to provide a network -based application that can provide offline functionality (Mongillo, para 0014).

Allowable Subject Matter
Claims 5, 9, 15, and 19  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the Terminal Disclaimer is filed to overcome the Double Patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/BAOTRAN N TO/           Primary Examiner, Art Unit 2435